I concur with the majority as to assignments of error Nos. 1 and 3. As to assignment of error No. 3, the record indicates that the decision of the National Labor Relations Board, favorable to Diane L. Gregory, appellee, was made known to the trial court by statements made in briefs rather than by the introduction of exhibits or proper legal procedures, and even though the trial court did not negate that it was influenced in any way by such extraneous material, we accept the majority decision herein that there is no probative evidence that the court considered such irrelevant matter.
As to assignment of error No. 2, an examination of the transcript of the testimony discloses ample evidence to sustain the decision of the referee and the decision of the board of review. The letter referred to in the majority decision from the Sterling Castings Company to the board of review, written on October 10, 1975, and considered as an application by the employer to institute a further appeal before the board of review was before the board on its *Page 215 
review of the entire record upon which it based its decision of November 4, 1975, wherein the application to institute a further appeal was disallowed. This letter added nothing to the probative evidence but was merely a request that the claim of the employee be honored and in no way discredited the sworn testimony of the witnesses at the hearing.
The Court of Common Pleas, acting as a reviewing court, is bound by the law applicable to reviewing courts. A judgment cannot be reversed on the weight of the evidence unless it is reversed as a matter of law. The reviewing court must be fully and clearly satisfied from an examination of all the evidence and of the whole record that the judgment is, in fact, unsupported by or against the manifest weight of the evidence. If the testimony offers some reasonable foundation for the judgment, it should be affirmed. Generally, a judgment will not be reversed as against the weight of the evidence if it is supported by any competent, credible evidence which goes to all the essential elements of the case. See Fahl v. Board of Review
(1965), 2 Ohio App.2d 286. The first paragraph of the syllabus reads as follows:
"A Common Pleas Court may not substitute its judgment for that of the Board of Review (or referee), Bureau of Employment Compensation, on factual issues and may modify the board's decision and enter final judgment only where the facts are not in dispute and such undisputed facts constitute substantial, credible evidence of probative value on the issues to be determined."
The judgment of the Court of Common Pleas that the decision of the board of review is against the manifest weight of the evidence and is unreasonable should be reversed and the decision of the board reinstated. *Page 216